Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The examiner’s statement of reasons for allowance were discussed in the Office Action mailed 8/9/2021, and are briefly reiterated:
None of the cited prior art of record appears to teach or suggest, in combination:
obtaining, from a cache memory, a function index table that corresponds to the first contract and is stored in the cache memory after preprocessing the first contract during a phase of deploying the first contract, wherein the function index table is used to indicate at least a memory address of an instruction code corresponding to the function of the first contract;
identifying the memory address corresponding to the function based on the function index table; and
executing the function of the first contract based on the instruction code stored on the memory address.
The closest prior art of record, Christidis, discloses receiving, at a blockchain network node, a request to invoke a smart contract, the request including a contract address and function of the contract. A smart contract is understood to be a script stored on a block chain having a unique address, analogous to a callable method or function which may be invoked by addressing a transaction to the address.
a function index table of a smart contract which is stored into cache after preprocessing of the contract during contract deployment, where the index table is used to identify the memory address corresponding to the function.
Even if the disclosed compiler could be considered to contain a data structure, e.g. a function index table, for mapping a function name, handle, or COP_CODE to a corresponding block of function code, Wright does not appear to specifically teach or suggest that the disclosed COP_CODEs are preprocessed or precompiled to cause the corresponding block of opcodes to be stored in the cache memory at the address during deployment of a smart contract. Further, Wright does not indicate that such a function index table is stored in cache.
Other art of record, see Keskar, discloses an indexing structure used with block chains, where the process maps a method name to a blockchain. However, Keskar does not appear to cure the above deficiencies.
Hence, none of the cited prior art of record appear to teach or suggest at least the combination of the above features. Accordingly, claim 1 is allowed.
Claims 2-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136